211 S.W.3d 148 (2007)
Lowell and Rena PERKINS, Respondents,
v.
DEAN MACHINERY COMPANY, Appellant.
No. WD 66606.
Missouri Court of Appeals, Western District.
January 9, 2007.
Linda S. Tarpley, Kansas City, for Appellant.
John David Seaton, Kansas City, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.
Prior report: 132 S.W.3d 295.

ORDER
Dean Machinery Company appeals the circuit court's judgment awarding Lowell and Rena Perkins $400,000 in punitive damages in a trespass and conversion action. We affirm. Rule 84.16(b).